Citation Nr: 0422720	
Decision Date: 08/18/04    Archive Date: 08/24/04	

DOCKET NO.  04-02 006	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Sioux Falls, South 
Dakota


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1941 to September 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Sioux Falls, South Dakota, that denied service 
connection for arthritis.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issue has been completed.

2.  The probative and competent medical evidence of record 
reasonably shows that the veteran's arthritis is causally 
related to his experiences during his active duty during 
World War II.


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran's arthritis was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA) 
became effective during the prosecution of the instant claim, 
the Board finds it unnecessary to address the VCAA's 
applicability to this appeal in view of the disposition 
reached below.  The Board merely notes that the VCAA 
redefines the obligations of VA with respect to the duty to 
assist, including obtaining medical opinions if necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A review of the record reveals that 
the veteran was provided with an examination, to include a 
medical opinion, by VA in June 2003.  Also, the RO provided 
notice to the veteran of the VCAA in a letter dated in May 
2003.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 11110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for arthritis if shown to be disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of:  (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed inservice disease or injury and 
a present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

With chronic disease shown as such in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303 (b).

The Court has also stated that either or both of the second 
or third elements cited above can be satisfied, under 
38 C.F.R. § 3.303(b) by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 65 (1999) (citing Savage v. Gober, 
10 Vet. App. 488, 495-97).

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence showing 
a nexus between an inservice injury and a current disability.  
The Court held that where a claimant's personal belief, no 
matter how sincere, is not supported by medical evidence, 
that personal belief cannot form the basis of a claim.

The Court stated in Savage that § 3.303 does not relieve a 
claimant of the burden of providing a medical nexus.  Rather, 
a claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
reported continuous symptomatology.  Unless the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an inservice injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  Voerth, 13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In this case, a review of the evidence of record discloses 
the veteran's service medical records are presumed to have 
been destroyed in the 1973 fire at the National Personnel 
Records Center in St. Louis.  The Court has indicated that 
when a veteran's service records are presumed to have been 
destroyed in the 1973 fire, VA has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the veteran.  See Gregory v. Brown, 
8 Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Board does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the claim.  Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record.

With this in mind, the veteran contends that his current 
arthritis began during active service and he alleges that 
these problems are attributable to his experiences while 
serving in combat during World War II.  Although his 
statements and sworn testimony are probative of the presence 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Of record is a January 2003 statement from R. J. Foley, M.D.  
He indicated he had been treating the veteran for 35 years 
for a continuing problem with arthritis for "all of the years 
that I have been his physician."  The physician reported 
that the veteran related to him over the years that during 
his three years overseas he was subject to cold and damp 
conditions.  He indicated that he also spent much of the 
three years sleeping on the ground.  It was a physician's 
opinion that "it is at least as likely as not" the three 
years the veteran served in Europe and North Africa "moving 
around and being subject to different altitudes and weather 
conditions has been a contributing factor to his arthritic 
problems."  

Also of record is a report of a spinal examination accorded 
the veteran by VA in June 2003.  The claims folder was 
reviewed by the examiner.  The veteran indicated that while 
serving in Northern Africa and in Italy he frequently slept 
on the ground, covered only by blankets.  The veteran related 
that during the winter months it was very cold, especially in 
the evening.  He stated that during the spring and fall 
months, the conditions were extremely damp.  He complained 
that his arthritis began bothering him right after service 
discharge.  Clinical findings and X-ray findings were 
recorded and a final diagnosis was made of generalized 
arthritis.  It was the examiner's opinion that the arthritis 
"is at least as likely as not" attributable to the hardships 
the veteran sustained during his service in World War II when 
the veteran reportedly slept on hard ground and was exposed 
to cold and damp conditions.  The physician further indicated 
that the initial documentation in the claims folder of the 
presence of rheumatic arthritis and degenerative arthritis 
was in 1980.  The examiner stated that with respect to the 
private physician's note it reflected the veteran was 50 year 
of age when he saw the physician for the first time, some 
23 years after service.  He indicated the veteran "did not 
provide the evidence that he was seeking medical attention 
for his arthritis between 1945 and 1970.  It is less than 
likely that the veteran had diagnosis of arthritis within one 
year of discharge from military service."  

Based on a longitudinal review of the evidence of record and 
particularly with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the medical opinions of 
record are probative and competent.  The private physician, 
although he did not begin treating the veteran for a number 
of years following service discharge, saw the veteran over a 
number of years thereafter.  Based on his long term knowledge 
of the veteran's overall status, he believed that it was at 
least as likely as not that the time the veteran spent in 
service in North Africa and Europe had been a contributing 
factor to his arthritis.  Unfortunately, the service medical 
records are not available and there are no medical records 
available for years following service discharge.  However, 
the veteran's DD-214 reflects that he indeed served in North 
Africa and Europe and it is more than plausible to find that 
there were numerous occasions when he was exposed to cold, 
damp weather and had to sleep on the ground.  The VA 
physician who reviewed the claims folder and examined the 
veteran in June 2003 essentially agreed that the veteran's 
arthritis was at least as likely as not attributed to 
exposure to cold and damp conditions sleeping on the ground.  
She noted there was a lack of continuity of symptomatology in 
the claims folder, but she still opined that the arthritis 
was at least as likely as not attributable to the hardships 
the veteran reportedly sustained during service in World War 
II.  

In view of the foregoing, the Board finds that the weight of 
the credible evidence is in favor of finding that the 
veteran's current arthritis is attributable to his 
experiences during World War II in North Africa and Europe.  
Accordingly, the Board finds that the evidentiary record when 
evaluated in light of the pertinent governing criteria, 
permits a grant of entitlement to service connection for 
generalized arthritis.

ORDER

Entitlement to service connection for generalized arthritis 
is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



